In re Truong, Nguyen Thanh; Chung, Marehell; Nguyen, Anh; Nguyen, Dung Pham; Vo, Toan Van; Pham, Thong Van;— Defendant(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 519-267; to the Court of Appeal, Fifth Circuit, No. 98-CW-0227.
Granted in part. The portion of the trial judge’s protective order preventing discussion of the reputation and/or past conduct of Rev. Thich Chon Minh is vacated and set aside. In all other respects, the application is denied on the showing made.
LEMMON, J., not on panel.